RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados y funcionarios de la Rama Judicial la mañana del martes 24 de diciembre de 2013, libre con cargo a la licencia de vacaciones.
A tal efecto, y de acuerdo con nuestra facultad para re-glamentar los procedimientos judiciales, disponemos que al computar los términos establecidos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 LPRA secs. 72 y 73), y se considerará el 24 de diciembre de 2013 como día feriado. Cual-quier término que venza ese día se extenderá hasta el jueves 26 de diciembre de 2013.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo